DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference number “1314” and “Figure 13A” as described in the specification (see paragraph 0071).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference number “999” as described in the specification (see paragraph 0097).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph 0029-line 6, the substrate is introduced as reference number “106”. However, in paragraph 0030-line 2, the substrate is designated as reference number “108”. Therefore, the same part “substrate” has been designated two different reference numbers. Appropriate correction is required.
The disclosure is objected to because of the following informalities: in paragraph 0030-line 2, the substrate is designated as reference number “108”. However, the individual integrated circuit dies is introduced as reference number “108” in paragraph 0030-line 3. Therefore, two different parts have been designated with the same reference number. Appropriate correction is required.
The disclosure is objected to because of the following informalities: in paragraph 0032-line 2, the word “that” is repeated.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: in paragraph 0071, it is mentioned a substrate carrier 1314 and Figure 13A. However, the drawings of the application do not include a Figure 13A or a reference number 1314. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Johnson et al., US 2012/0238073 or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson et al., US 2012/0238073 in view of Lei et al., US 2011/0312157 or Nangoy, US 9,034,771.
Johnson et al. shows the invention as claimed including a plasma etch apparatus, comprising: a plasma etch chamber 10, comprising: a plasma source 12 disposed in an upper region of the plasma etch chamber; a cathode assembly 13 disposed below the plasma source (see, for example, paragraph 0055); and a support pedestal 13/16 for supporting a substrate carrier below the plasma source; and a transfer chamber comprising a transfer arm 40 for supporting a substantial portion of a dicing tape 5 of the substrate carrier, the transfer arm configured to transfer a sample from the support pedestal following an etch singulation process (see, for example, figs. 3 and 6-12, and their descriptions).
Johnson et al. further discloses that the transfer chamber is a vacuum compatible transfer module that communicates with the process chamber (paragraphs 0030-0031, 0055). Therefore, it would be inherent to one having ordinary skill in the art that the transfer chamber is coupled to the plasma etch chamber. This notwithstanding Lei et al. discloses a plasma apparatus comprising a transfer chamber coupled to a plasma etch chamber 1208 (see, for example, fig. 12 and its description). Additionally, Nangoy discloses a plasma apparatus comprising a transfer chamber coupled to a plasma etch chamber 1708 (see, for example, fig. 17 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Johnson et al. as to comprise the transfer chamber coupled to the plasma etch chamber because such configuration is known and used in the art as a suitable configuration to effectively and efficiently transfer a substrate into or out of a plasma chamber.
Concerning claim 6, it should be noted that the plasma etch chamber and the transfer chamber of the apparatus of Johnson et al. modified by Lei et al. or Nangoy are housed in a cluster tool.
With respect to claim 7, Johnson et al. further discloses the use of laser scribing means to separate the individual devices (die/chips) from each other prior to packaging or being employed in other electronic circuitry (see, for example, paragraph 0008). Additionally, Lei et al. and Nangoy further disclose a cluster tool coupled to a laser scribing assembly 1210 and 1710, respectively, through a common factory interface 1202/1702, respectively. Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Johnson et al. as to comprise a cluster tool coupled to a laser scribing assembly through a common factory interface because such means/configuration is known in the art as a suitable means/configuration to maintain a small overall footprint of the processing tool while effectively and efficiently avoid contamination of the substrate being treated in the processing tool. 

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US 2012/0238073 or over Johnson et al., US 2012/0238073 in view of Lei et al., US 2011/0312157 or Nangoy, US 9,034,771, as applied to claims 1 and 6-7 above, and further in view of Wang et al., US 6,499,777.
With respect to claim 2, it should be noted that Johnson further discloses that the ESC 16 provides cooling to the substrate. Therefore, it would have been obvious to one of ordinary skill in the art that the transfer arm would be passively cooled by the cooling mechanism of the ESC during the transfer of the substrate. This notwithstanding, Wang et al. discloses an apparatus comprising a transfer arm 15 that is a passively cooled transfer arm which is cooled by being coupled to heat sink 10 (see, for example, figs. 1 and 4, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Johnson et al. or the apparatus of Johnson et al. modified by Lei et al. or Nangoy as to comprise the claimed cooled transfer arm because such means is known and used in the art as a suitable means for effectively and efficiently provide improve cooling of the processed substrates in the transport period between process chambers and storage cassettes, thereby improving wafer throughput by reducing wafer cooling overhead.
With respect to claims 3-5, Johnson et al., Lei et al. and Nangoy do not expressly disclose that the transfer arm is an actively cooled transfer arm. Wang et al. discloses an apparatus comprising a transfer arm 115 that is an actively cooled transfer arm and which comprises grooves 111 formed in a supporting surface of the transfer arm, the grooves for flowing a vacuum gas therein, which will actively cool the transfer arm (see, for example, fig. 2 and its description). Additionally, Wang et al. further disclose an embodiment wherein a transfer arm 315 is an actively cooled transfer arm and which comprises internal channels 305 or alternatively, vacuum brazing grooves, for flowing a cooling fluid there through (see, for example, figs. 3 and 5 and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Johnson et al. or the apparatus of Johnson et al. modified by Lei et al. or Nangoy as to comprise the claimed cooled transfer arm because such means is known and used in the art as a suitable means for effectively and efficiently provide improve cooling of the processed substrates in the transport period between process chambers and storage cassettes, thereby improving wafer throughput by reducing wafer cooling overhead.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US 2012/0238073 in view of Wang et al., US 6,499,777, or over Johnson et al., US 2012/0238073 in view of Lei et al., US 2011/0312157 or Nangoy, US 9,034,771 and Wang et al., US 6,499,777, as applied to claims 2-5 above, and further in view of van der Meulen, US 2005/0111956.
Johnson et al., Wang et al., Lei et al. and Nangoy are applied as above, Wang et al. further discloses maximizing the area of the transfer arm that underlie, support and contact the processed substrate (substantially the same length and substantially the same width) in order to increase the rate of heat transfer (see, for example, col. 5, lines 14-29). Additionally, van der Meulen discloses a transfer arm 32002 having a support portion having a body, wherein the support portion of the transfer arm is to completely laterally surround a substrate 31008 (see, for example, fig. 32 and its description). Therefore, in view of these disclosures, it would have been obvious to one of ordinary skill in the art to modify the transfer arm of the apparatus of Johnson et al. or the apparatus of Johnson et al. modified by Lei et al. or Nangoy, as to maximize the area of the transfer arm in order to increase the rate of heat transfer, and thereby effectively and efficiently optimize the cooling of the processed substrates in the transport period between process chambers and storage cassettes, and furthermore improve the wafer throughput by reducing wafer cooling overhead. It should further be noted that the plasma apparatus of Johnson et al. modified by Wang et al. and van der Meulen or the apparatus of Johnson et al. modified by Lei et al. or Nangoy and Wang et al. and van der Meulen, would comprise a transfer arm housed in the transfer chamber, the transfer arm for supporting a substantial portion of a dicing tape of a substrate carrier, the transfer arm having a support portion having a body, wherein the support portion of the transfer arm is to completely laterally surround the substrate carrier, and the transfer arm comprising internal channels below a region of the dicing tape to be supported by the transfer arm, and wherein the internal cooling channels are disposed in an area of the body of the support portion of the transfer arm, the area larger than the area of the semiconductor wafer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (US 2003/0209014) is cited for its teaching of a transfer arm comprising a cooling mechanism for cooling the substrate. Ogawa et al. (US 2005/0118010), Saito et al. (US 2007/0029504), Cruse et al. (US 2011/0266256), Godet et al. (US 2015/0255243) are cited for their teachings of a transfer arm supporting a substantial portion of a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



September 29, 2022